IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                      : No. 37 EM 2020
                                                    :
                      Appellee                      :
                                                    :
                                                    :
               v.                                   :
                                                    :
                                                    :
 ANTYANE ROBINSON,                                  :
                                                    :
                      Appellant                     :


                                            ORDER


PER CURIAM

       AND NOW, this 12th day of June, 2020, the Application To Waive Or Modify Rules

Regarding Filing Of Reargument Petition, To Reopen Previous Appeal, And To Consider

Reargument Petition Nunc Pro Tunc is DENIED.

       The Application For Leave To File Reply To Appellee’s Answer To Application To

Waive Or Modify Rules Regarding Filing Of Reargument Petition, To Reopen Previous

Appeal, And To Consider Reargument Petition Nunc Pro Tunc is DENIED as moot.

       Chief Justice Saylor and Justices Baer and Todd did not participate in the

consideration or decision of this matter.